0 oe NY A HW BF W YPN &

NM NO NHN NH BH LF PO KN DR OO me me me
oO s4N BD A FSF WY NY |—§ OF OO 6B I KH AW FP WD NO | O&O

Case 4:18-cv-01044-HSG Document 267-1 Filed 09/03/19 Page 1 of 2

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attomeys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, in her capacity asthe =) Case Number: 4:18-cv-01044-HSG-JCS
Chapter 7 trustee of the estate of TECHSHOP, )

 

 

 

INC., )
)
Plaintiff, ) DECLARATION OF JAMES PISTORINO
) IN SUPPORT OF TECHSHOP’S MOTION
vs. ) FOR ATTORNEYS FEES AND COSTS
)
DAN RASURE, et al. )
)
Defendants.
I, James Pistorino, declare:
1. I am a partner with the Parrish Law Offices (““Law Firm”). This Declaration is

filed in support of Doris A. Kaelin, in her capacity as trustee for the estate of TechShop, Inc.
(hereinafter “TechShop”) motion for attorneys fees and costs.

2. Attached as Exhibit J are true and correct copies of emails I received from Ms.
Draper on October 23 and 24, 2018 after the hearing with this Court. As shown there, these
emails reflect the production of materials after Ms. Draper represented to the Court that
production was complete.

I declare under penalty of perjury, except for statements made upon information and
belief, that the statements made herein are true and correct and if called upon as a witness I
would testify thereto.

Executed this 3" day of August, 2019 at Menlo Park, California.

Page 1 of 2

 
Oo Co NN DH A FP W NH

NM NO KW HYD NO NY NY NO NO Fe | | FS FO EF ESO S| ee lh
oa SS WB FF W HY K§ CF OO BH AN KH WA FP W HO | OS

 

 

Case 4:18-cv-01044-HSG Document 267-1 Filed 09/03/19 Page 2 of 2

 

e € e
James Pistorino

Page 2 of 2

 
